 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LOVELLE CHAPMAN,                                   No. 2:17-cv-1138 AC P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   M. VOONG, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. As an initial

19   matter, the court notes that the California Department of Corrections and Rehabilitation’s Inmate

20   Locator indicates that plaintiff’s address of record is no longer correct, and the Clerk of the Court

21   will be directed to update the docket.

22      I.        Application to Proceed In Forma Pauperis

23           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

24   § 1915(a). ECF No. 3. Accordingly, the request to proceed in forma pauperis will be granted.

25           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

26   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

27   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

28   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
                                                        1
 1   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
 2   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
 3   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 4   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 5   § 1915(b)(2).
 6      II.      Statutory Screening of Prisoner Complaints
 7            The court is required to screen complaints brought by prisoners seeking relief against a
 8   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 9   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
10   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
11   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
12            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
13   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
14   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
15   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
16   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
17   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
18   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
19   Franklin, 745 F.2d at 1227-28 (citations omitted).
20            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
21   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
22   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
23   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
24   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
25   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
26   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
27   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
28   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
                                                        2
 1   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
 2   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
 3   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
 4   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 5             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 6   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 7   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 8   content that allows the court to draw the reasonable inference that the defendant is liable for the
 9   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
10   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
11   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
12   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
13   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
14      III.      Complaint
15             The complaint alleges that defendants Voong, Hemenway, and Foston, who are all appeals
16   examiners, violated plaintiff’s Fourteenth Amendment rights in relation to an administrative
17   appeal of a disciplinary charge. ECF No. 1 at 2-3. Specifically, plaintiff alleges that Hemenway
18   partially granted his appeal at the third level, but a month and a half later, after plaintiff had been
19   told his administrative remedies were exhausted, Foston amended the response to the appeal to a
20   denial without any new evidence. Id. at 3. Voong, who is their supervisor, signed off on both
21   decisions. Id.
22      IV.       Failure to State a Claim
23             Prisoners do not have “a separate constitutional entitlement to a specific prison grievance
24   procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams, 855
25   F.2d 639, 640 (9th Cir. 1988)). The prison grievance procedure accordingly does not confer any
26   substantive constitutional rights upon inmates, and actions in reviewing and denying inmate
27   appeals generally do not serve as a basis for liability under § 1983. Id. Therefore, defendants’
28   processing of and responses to plaintiff’s appeal do not amount to a constitutional violation.
                                                         3
 1          V.       No Leave to Amend
 2                If the court finds that a complaint should be dismissed for failure to state a claim, the court
 3   has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d 1122, 1130
 4   (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears possible that the defects
 5   in the complaint could be corrected, especially if a plaintiff is pro se. Id. at 1130-31; Cato v.
 6   United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given leave to
 7   amend his or her complaint, and some notice of its deficiencies, unless it is absolutely clear that
 8   the deficiencies of the complaint could not be cured by amendment.”) (citing Noll v. Carlson, 809
 9   F.2d 1446, 1448 (9th Cir. 1987)). However, if, after careful consideration, it is clear that a
10   complaint cannot be cured by amendment, the court may dismiss without leave to amend. Cato,
11   70 F.3d at 1105-06.
12                Plaintiff’s allegations that defendants improperly processed and denied his appeals do not
13   state viable claims for relief. Given the nature of the claims, leave to amend would be futile and
14   it will therefore be recommended that the complaint be dismissed without leave to amend.
15   Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court
16   may deny leave to amend when amendment would be futile.” (citation omitted)).
17          VI.      Plain Language Summary of this Order for a Pro Se Litigant
18                Your request to proceed in forma pauperis is granted and you are not required to pay the
19   entire filing fee immediately.
20                It is being recommended that your complaint be dismissed without leave to amend. Not
21   granting or improperly processing administrative appeals does not violate any constitutional right
22   and cannot state a claim for relief.
23                Accordingly, IT IS HEREBY ORDERED that:
24                1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 3) is granted.
25                2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
26   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
27   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
28   ////
                                                             4
 1   Director of the California Department of Corrections and Rehabilitation filed concurrently
 2   herewith.
 3             3. The Clerk of the Court is directed to update plaintiff’s address of record to Salinas
 4   Valley State Prison, P.O. Box 1050, Soledad, CA 93960-1050.
 5             4. The Clerk of the Court shall randomly assign a United States District Judge to this
 6   action.
 7             IT IS FURTHER RECOMMENDED that the complaint (ECF No. 1) be dismissed
 8   without leave to amend for failure to state a claim.
 9             These findings and recommendations are submitted to the United States District Judge
10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
11   after being served with these findings and recommendations, plaintiff may file written objections
12   with the court. Such document should be captioned “Objections to Magistrate Judge’s Findings
13   and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file objections
14   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
15   Ylst, 951 F.2d 1153 (9th Cir. 1991).
16   DATED: July 18, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
